IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                             November 2, 2007
                               No. 06-41439
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk
JAMES CAMPBELL

                                          Plaintiff-Appellant

v.

RONALD FOX, Major, Michael Unit

                                          Defendant-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 6:05-CV-258


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      James Campbell, Texas prisoner # 542220, appeals the dismissal of his
42 U.S.C. § 1983 action as frivolous under 28 U.S.C. § 1915A. Campbell
contends that the defendant failed take steps to protect him despite being made
aware of threats of sexual and physical assault made by another prisoner.
Campbell asserts that, despite being held in safekeeping status, he ultimately
was sexually and physically assaulted by this prisoner.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41439

      Campbell has not shown that the district court erred by dismissing his
complaint as frivolous.     Prison officials have a duty under the Eighth
Amendment to protect inmates from violence at the hands of other prisoners.
Farmer v. Brennan, 511 U.S. 825, 833 (1994). However, because Campbell
already was being held on a safekeeping status intended to protect vulnerable
inmates, he can not show that he was “incarcerated under conditions posing a
substantial risk of serious harm,” or that the defendant’s failure to transfer him
to a different classification or to a different prison shows that the defendant was
“deliberately indifferent to his need for protection.” Neals v. Norwood, 59 F.3d
530, 533 (5th Cir. 1995).
      The judgment of the district court is AFFIRMED. Campbell is warned
that the district court's dismissal of his action as frivolous counts as one strike
under 28 U.S.C. § 1915(g). If Campbell accumulates three strikes, he will not be
able to proceed in forma pauperis in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th
Cir.1996); 28 U.S.C. § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED.




                                        2